UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-1187


In re: LEETRELL T. MYLES,

                     Petitioner.



             On Petition for Writ of Mandamus. (1:05-cv-00192-TSE-TCB)


Submitted: August 22, 2019                                  Decided: September 17, 2019


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Leetrell T. Myles, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leetrell T. Myles petitions for a writ of mandamus seeking an order compelling

the Director of the Virginia Department of Corrections to provide legal documents related

to his 2001 state convictions. We deny the petition.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only

when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC, 907
F.3d 788, 795 (4th Cir. 2018). This court does not have jurisdiction to grant mandamus

relief against state officials. Gurley v. Super. Ct. of Mecklenburg Cty., 411 F.2d 586, 587

(4th Cir. 1969) (per curiam).

       Myles seeks an order directing action by a state official, but we do not have

jurisdiction to grant relief against state officials. Accordingly, we deny the petition for

writ of mandamus.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                            2